United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                    August 10, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 04-40676
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                           PEDRO FRIAS,

                                                Defendant-Appellant.


         Appeals from the United States District Court
                for the Eastern District of Texas
                       (4:03-CR-53-11-LED)


Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

     Pedro Frias was convicted by a jury of conspiring to possess

with intent to distribute Ecstasy and five kilograms or more of a

mixture and substance containing a detectable amount of cocaine.

He appeals his conviction and 188-month sentence.

     Frias claims the district court erred in denying his FED. R.

CRIM. P. 29 motion for judgment of acquittal.    Frias concedes that

the evidence adduced at trial showed the existence of a conspiracy,

but he contends it was unlikely he knew of the conspiracy or that



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he voluntarily participated in it.   He notes that he does not share

linguistic or cultural ties with most of the alleged conspirators.

     Frias preserved the issue by moving for a Rule 29 judgment of

acquittal at the close of the Government’s case and at the end of

all the evidence.    See, e.g., United States v. Daniel, 957 F.2d

162, 164 (5th Cir. 1992).     Accordingly, we review de novo the

denial of the Rule 29 motion, applying the same standard as in a

general review of the sufficiency of the evidence.       See United

States v. Payne, 99 F.3d 1273, 1278 (5th Cir. 1996).        We will

affirm if “any reasonable trier of fact could have found that the

evidence established the appellant’s guilt beyond a reasonable

doubt”.   United States v. Jaramillo, 42 F.3d 920, 922-23 (5th Cir.

1995).    All reasonable inferences must be drawn in favor of the

jury’s verdict.   See, e.g., United States v. Brito, 136 F.3d 397,

408 (5th Cir. 1998).

     The Government contends that the testimony of Tam Trieu

provided sufficient evidence to convict Frias.      Trieu testified

that he “fronted” distributable quantities of Ecstasy to Frias on

numerous occasions, and that Frias purchased 2000 Ecstasy tablets

from Bich Ngoc Tran.   Trieu also testified that he helped to find

a buyer for Frias when he was seeking to sell cocaine, arranging

three sales to Tran, totaling 33 kilograms of cocaine. Considering

the evidence in the light most favorable to the government, see

United States v. Jones, 133 F.3d 358, 362 (5th Cir. 1998), it was


                                 2
sufficient to sustain Frias’ conspiracy conviction.             See United

States v. Casel, 995 F.2d 1299, 1306 (5th Cir. 1993), vacated on

other grounds sub nom, Reed v. United States, 510 U.S. 1188 (1994).

     Under United States v. Booker, 125 S. Ct. 738 (2005), Frias

maintains   the   district   court’s   application     of   a    two-level

enhancement for possession of a dangerous weapon was error because

the enhancement was not submitted to the jury.       He claims    that, if

the district court had not been bound by mandatory sentencing

guidelines, it could have considered factors such as his age and

lack of criminal history in determining his sentence.

     As he concedes, Frias did not challenge his sentence on these

grounds in the district court; therefore, review is only for plain

error.   See United States v. Mares, 402 F.3d 511, 520 (5th Cir.

2005), petition for cert. filed (U.S. 31 Mar. 2005) (No. 04-9517).

To be eligible for possible relief under the plain error standard,

Frias must show:      a clear or obvious error that affected his

substantial rights.    See id.

     Frias “has pointed to nothing in the record indicating that

the sentencing judge would have reached a different conclusion

under an advisory scheme”.       United States v. Bringier, 405 F.3d

310, 317 (5th Cir. 2005).    Because Frias has not carried his burden




                                   3
of demonstrating that the result would likely have been different

had the district court sentenced him under an advisory regime, he

has not shown reversible plain error.   See id. at 318.

                                                          AFFIRMED




                                4